Braley, J.
The correspondence between the parties would have warranted the jury in finding that the plaintiffs invested money in the preferred and common shares of the Walpole Tire and Rubber Company in reliance on the advice and judgment of the defendant, its vice-president and general superintendent. After they had called his attention to the decline in market value of the stock, he wrote them from the company’s office, on March 26, 1913, “any time you feel real worried, why come out and you can get your money to the value you paid for the stock from me.” To which they replied, on March 27, 1913, “For the present ... we will not take advantage of your willingness to protect us, but will wait to see if the value of the preferred drops any further, for if this continues, we would not care to retain our small holdings.”
If this had been an unconditional acceptance the transaction would have been closed and the plaintiffs, upon delivery of the certificates, properly indorsed, would have been entitled to the amount invested. It was not, however, until August 26,1913, after a receiver for the company had been appointed, that they accepted the offer and notified the defendant of their readiness to deliver the stock, but he refused performance.
While the offer to buy was evidently for the purpose of protecting them from loss on the investment, and was not intended by the defendant as a purely business transaction, the words, “ any time,” do not cover an unlimited period to be measured by the alternating hopes or fears of the plaintiffs, but must be construed as limited to a reasonable time. Holland v. Cheshire Railroad, 151 Mass. 231, 236. And, the facts not being in dispute, this was a question of law for the court. Holbrook v. Burt, 22 Pick. 546, 555. The plaintiffs, with knowledge of the fluctuating financial condition of the company, and the corresponding decline in the market price of the stock, having remained inactive *554for five months, we are of opinion that under these circumstances the presiding judge correctly ruled that the option had expired. Park v. Whitney, 148 Mass. 278.
We find nothing in the remaining contents of these letters that calls for discussion.
By the terms of the report, judgment on the verdict is to be entered for the defendant.

So ordered.